DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 is being considered by the examiner.
Claim Objections
Claim 3,5-11, 14-19, 22-28  objected to because of the following informalities:  
As to claims 3,5-11, 27-28, line 1, applicant recites “Stack-like arrangement” which should be change to --The stack-like arrangement--. 
As to claims 14-19, 25-26, line 1, applicant recites “Individual blister” which should be change to --The individual blister--. 
As to claims 22-24, line 1, applicant recites “Box” which should be change to --The box--. 

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and  24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 14, applicant recites “the height hn” which is not clear which height applicant is referring to.  Upon review the specification, “the height hn” would be the height of the support structure (page 9, line 26 of the specification).  Therefore, applicant should clearly recites that “the height hn” is the height of the support structures.  Correction is required
	As to claim 24, applicant recites “it” in line 1, which is not clear whether applicant is referring to the “the box” or “the individual blister”.  For the purpose of examination, examiner presumes that applicant is referring to “the box”.  Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 3, 5-12, 14-17, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Palsson (9,850,061) in view of Klatt (6,988,619).

    PNG
    media_image1.png
    401
    621
    media_image1.png
    Greyscale

As to claim 12, Palsson discloses an individual blister (Figures 13-22) for a stack-like arrangement (stack like arrangement can be found in Figure 21) comprising  a planar main body (5)  with an individual bubble (9) having a belly side from which the bubble protrudes and a rear side on which a cover film (cover film is reference number 8)  the cover film (8)  which closes the bubble (9) on the rear side of the planar main body (5), characterized in that the bubble is arranged in a decentralized manner with respect to the main body (can be seem in Figure 13 and 22, which the bubble are not at the center of the main body) which can provide a stack-like arrangement of multiple B of said bubble (D1)  the thickness dG of said planar main body and the thickness dD of said cover film when N-1 individual blisters rest the rear side of their main body on the belly side of the main - 3 -BAYERAG-0002body of an adjacent individual blister (Figure 21 above), wherein said individual blister has a recess (opening 12ab on the main body and 13ab in the cover film), in which said recess is adapted to  receive the bubble of an adjacent individual blister in a stack like arrangement (Figure 22).  
However, Palsson disclose that the blister package is holding cutting insert and  does not disclose the blister package is holding one or medicinal product portion in the bubble.  Nevertheless, Klatt discloses a plurality of stack like package with the blister portion holding one or more medicinal product (pills).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the item store within the container of Palsson with medicinal product as taught by Klatt to provide a stacking arrangement of the blister with less packaging dimension to package plurality of medicinal product.
As to claim 1, Palsson modified further discloses stack-like arrangement of N individual blister pack where N is an integer greater than 1 (Figures 13-22 shows three blister package stack together), each single individual blister pack comprising a planar main body (5) with an individual bubble (9) having a belly side from which the bubble protrudes and a rear side on which a cover film (cover film is reference number 8) B of said bubble (D1)  the thickness dG of said planar main body and the thickness dD of said cover film when N-1 individual blisters rest the rear side of their main body on the belly side of the main - 3 -BAYERAG-0002body of an adjacent individual blister (Figure 21 above), wherein said individual blister has a recess (opening 12ab on the main body and 13ab in the cover film), in which said recess is adapted to  receive the bubble of an adjacent individual blister in a stack like arrangement (Figure 22).  
As to claim 3, Palsson as modified further discloses the bubble is arranged in a decentralized manner with respect to the main body (can be seem in Figure 13 and 22, which the bubble are not at the center of the main body).
As to claim 5, Palsson as modified further discloses that the main body main bodies have supporting structures (42, 41), against which an adjacent individual blister rests, the following being true for the height hN of the supporting structures: hN < hB. (Figure  21 above shows that that D1 which is the height of the blister greater than the height of supporting structure M).
As to claim 6, Palsson as modified does not disclose that hs=1/2 * (N+1) * (hB + dG + dD).  
Palsson, however, discloses existence of hs=1/3 * (N+1) * (hB + dG + dD). (Palsson, Fig. 21 shows roughly the complete thickness of the stacked together blister 
Applicant describes the particular preferred embodiment with the specific dimension of the structure in page 9, lines 29-35, but applicant does not show the criticality of the specific thickness requirement for the supporting structure.
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the claimed invention to modify the thickness of the supporting structure of Palsson’s blister package through simply changing thickness of the supporting structure from 1/3 of the blister bubble height to ½ of the blister bubble height to arrive the claimed equation of hs=1/2 * (N+1) * (hB + dG + dD)..   as noted in MPEP 2144.05 II 
As to claims 7 and 19, Palsson as modified further discloses in that two types of individual blisters, which behave like an image and a mirror image relative to one another, are arranged following one another in alternation (as shown in Figure 15 and 16, when two blister package place side by side which would behave like an image with a mirror image is place a mirror in the middle of the two packages).
As to claim 8 Palsson as modified does not explicitly disclose characterized in that the following is true for the relative region of overlap Forel= Fo / FE of each two 
    PNG
    media_image2.png
    14
    93
    media_image2.png
    Greyscale
 where FE specifies the area content occupied by a single individual blister in the projection onto a plane lying parallel to the rear side of the main body, and Fo specifies the overlap region of adjacent individual blisters in the same projection plane.  
Palsson, however, discloses existence of Fo / FE (Palsson, Fig. 22). Therefore, the difference between Passion and the claimed invention is in the ratio, which can be adjusted by modifying the size of either Fo or FE. 
MPEP 2144.04 IV A states “In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). “ 
Additionally, MPEP 2144.05 II states “In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").”
Here, Applicant describes the particular ratio in page 11, line 6-14, which merely conclusory summarize that this ratio between 0.5 to 1 is “particularly preferably from 0.5 to 1. The size of the relative overlap region can be maximized in different ways” E. 
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the claimed invention to modify the ratio of Passion’s blister package through simply changing size or through routine optimization to arrive at the claimed ratio of 0.5 to 1 as noted in MPEP 2144.05 II and 2144.04 IV A.
As to claims 9-10 and 16-17, Palsson as modified further discloses the main body has an angular basic shape (Figure 22 showing the triangular shape, Figure 13-16 showing irregular shape for the main body), but does not specifically discloses the main body has a rectangular or square basic shape.  Nevertheless, Klatt discloses a blister package with rectangular basic shape.  It would have been obvious for one ordinary skilled in the art before the effective filing date of the claimed invention to modify the basic shape of the main body from triangular shape or irregular shape (as shown in Figure 13-22) into a rectangular shape since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  A Change in aesthetic (ornamental) design generally will not support patentability.  MPEP 2144.04 I.
As to claim 11, Palsson as modified further discloses the successive individual blisters are rotated relative to one another by an angle of 120o (as shown in Figure 16 which each blister rotate an angle of 120o in order to stack to each other).  
As to claim 14, Palsson as modified further discloses said individual blister has supporting structures (42 and 41) , of which the height hN  (M) of the supporting structure (42, 41) is smaller than the height of the bubble hB (Figure 21 above).  
N of the supporting structures added to the thickness dG of the main body and the thickness dD of the cover film corresponds to the height hB of the bubble: 2 x hN + dG + dD = hB.  
Palsson, however, discloses existence of 3 x hN + dG + dD = hB. (Palsson, Fig. 21 shows roughly the three times the height of the hN with the thickness of the main body and the thickness of the cover film is equal to the thickness of the height of the bubble. Therefore, the difference between Palsson and the claimed invention is in the thickness of the supporting structure, which can be adjusted by modifying thickness of the supporting structure.  MPEP 2144.04 IV A states “In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). “ 
Applicant describes the particular preferred embodiment with the specific dimension of the structure in page 16, lines 30-34, but applicant does not show the criticality of the specific thickness requirement for the supporting structure.
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the claimed invention to modify the thickness of the supporting structure of Palsson’s blister package through simply changing size to arrive the claimed equation of 2 x hN + dG + dD = hB.   as noted in MPEP 2144.05 II 

As to claims 21-24, Palsson does not disclose a box made of card, the box comprising a viewing window, via which the number of contained individual blister is visible and an latera; opening in the lower region, from which opening the single individual blisters can be laterally remove.  Nevertheless, Klatt discloses a stacked 
As to claims 25-28, Palsson as modified further discloses the main body has round corners (Figures 13-17 shows round corners and also Figure 22 shows a triangular shape blister package with round corners).
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Palsson (9,850,061) in view of Klatt (6,988,619), further in view of Stroppolo et al (7,770,732)
As to claim 18, Palsson does not disclose that the basic shape of the main body allows the terrelation of a rectangular area.  Nevertheless, Stroppolo discloses multiple blister packages (Figure 1 and 3) with the basic shape of the blister packages allows the tesselation of a rectangular area (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the basic shape of the blister package Palsson with the shape that can tesselation of a 
As to claim 20, Palsson does not discloses the method for producing an individual blister package in that the individual blister are separated off from a sheet or a web comprises a multiplicity of individual blister.  Nevertheless, Stroppolo discloses a sheet or a web (Figure 1) comprises a multiplicity of individual blister and each of the individual blister can be separate off from the same sheet (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the individual blister package of Palsson that is separable from a web or sheet as taught by Stroppolo to provide the increase in manufacturing speed to reduce the manufacturing cost of produce them individually. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736